Citation Nr: 1814068	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-51 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an annual clothing allowance for the year 2014 due to use of a topical medicated lotion/shampoo.

2.  Entitlement to an annual clothing allowance for the year 2014 due to use of a topical medication.

3.  Entitlement to an annual clothing allowance for the year 2014 due to use of shoe inserts.

(The issues of entitlement to VA compensation benefits, including earlier effective date, initial ratings, service connection, and TDIU, are the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision by the Department of Veterans Affairs Medical Center (VAMC), Central Arkansas Veteran Healthcare System, Prosthetic Treatment Center, in North Little Rock, Arkansas.

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the electronic claims file.

The issues of entitlement to an annual clothing allowance for the years 2014 - 2017 due to use of a back brace have been raised by the record during the October 2017 Board videoconference hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, to include sending a standardized claims form to the Veteran.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims for entitlement to an annual clothing allowance for the year 2014 are inextricably intertwined with his pending appeals for entitlement to service connection for tinea versicolor, seborrheic dermatitis of the scalp, and a bilateral foot disorder that are the subject of a separate Board decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  If entitlement to service connection is awarded for any of the claimed skin or foot disorders, it would impact any decision made herein on the pending annual clothing allowance claims for the year 2014.  Thus, it is to the Veteran's advantage to have the service connection appeals developed and readjudicated the AOJ prior to entry of a decision by the Board on these matters. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must first complete all requested development and readjudicate the issues of entitlement to service connection for tinea versicolor, seborrheic dermatitis of the scalp, and a bilateral foot disorder that are the subject of a separate Board decision.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the VAMC must readjudicate the Veteran's clothing allowance claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

